 KING CHRYSLER-PLYMOUTHKingChrysler-Plymouth,Inc.andLocal445,International,BrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Cases 3-CA-3465, and 3-CA-3483February 14, 1969DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND ZAGORIAOn September 30, 1968, Trial Examiner HerbertSilberman issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. Thereafter, the Respondent and theGeneralCounsel filed exceptions to the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in this case, and hereby adopts the findings,'conclusions,and recommendations of the TrialExaminer, except as modified below.1.The Trial Examiner found, and we agree, thattheRespondent violated Section 8(a)(1) by theeffortsof generalmanager Rochford and salesmanager Buckley to induce the salesmen to dealdirectly with it rather than through the Union. TheTrialExaminerfurtherfoundthatcertaininterrogation engaged in by the Respondent duringsuch efforts did not violate the Act.The record establishes that shortly after theUnion's demand for recognition, Rochford toldBuckley that the salesmen wanted to be representedby the Union. He then instructed Buckley to ask thesalesmen what their grievances were and why theywanted to be represented by a third party. Thefollowing day, Buckley met privately with each oftheRespondent's six salesmen and asked each onewhat his problem was, and why he wanted to beThe Respondent contends that the Trial Examiner erred in refusing todisqualify himself from hearing this case. The Respondent's contention isbased solely on the ground that, from approximately 1961 to 1964, theTrial Examiner had been associated in the practice of law with an attorneywho from time to time represents the Charging Party herein Theabove-mentioned attorney did not represent the Charging Party in thisproceeding.We are satisfied upon the entire record that there wasinsufficient basis to warrant the Trial Examiner's disqualification531representedby a third party.Further,Rochford,'duringa conversation in which he threatened asalesman with reprisals,alsoasked him why hebelieved the salesmen needed a thirdparty torepresent them,as his door has always been open.Rochford also made a similar inquiry of anothersalesman.The Trial Examiner held that the Respondent, bytheabove questions was engaging in argumentrather than interrogation,reasoning that a questionisnotunlawfulunless it seeks to ferret outinformationconcerninganemployee'sunioninterest,attitudes,or activities.He then concludedthat as the purpose of the Respondent'squestionswas to express argument rather than to seekinformation,such questioning did not violate theAct.We donot agree.These actsof interrogation didnot occur in isolation but in a context of theRespondent'sother unfair labor practices.We findthat these inquiries were made for the purpose ofascertaining the union sympathies and attitudes ofeach salesmen.Interrogation of this nature,engagedinbyhighrankingmanagers,withoutanyassurances against reprisal,and in the context ofother antiunionactivity,reasonably tends to becoercive.2In these circumstances,we find that theRespondent unlawfully interrogated its employees inviolation of Section 8(a)(1).2.We also findthat the Respondent violatedSection 8(a)(1) by promising a wage increase toinduce a striking employee to return to work. Inreaching a contrary conclusion,the Trial Examinerrelied upon the fact that the Respondent was underno duty to bargain with the Union as therepresentative of the striking mechanics.The Board,however,has found individual solicitation to beunlawful irrespective of whether the employer isunder adutyto bargain with the representative ofthe striking employees.3Inaddition,theTrialExaminer relied upon his determination that theGeneralCounselfailedtoshowthattheRespondent'ssolicitationofoneemployeeconstituted an integral part of a pattern of illegalopposition to the purposesof theAct. However, theBoard requires that such a showing be made onlywhere the solicitation is not accompanied by anypromise of special benefit or threat of detriment.4As the strike activityof the mechanics was protectedconcerted activity,irrespective of the legal status oftheir representative,we find that the Respondent'soffer of awage increase to one of their number torefrain from such activity interfered with the freeexerciseof employee rights under the Act andthereby violated Section 8(a)(1).'Bryant Chucking Grinder Company,160 NLRB1526, 1543,1544, enfd389 F.2d 565 (C A 2).'TheW.T. Rawleigh Company,90 NLRB1924, 1925, 1926,enfd. inpertinent part 190 F.2d832 (C.A 7)'International Telephone, and TelegraphCorp,159NLRB1757, 1781,1782, enfd.in pertinent part 382 F.2d 366(C.A. 3)174 NLRB No. 80 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYThe Trial Examiner found, and we agree, that theRespondent's unlawful refusal to recognize andbargain with the Union was the immediate cause ofthe strike that began on March 22, 1968, andcontinues to be the reason for its prolongation.However, the Trial Examiner failed to include in hisRecommendedRemedyaprovisionforreinstatement for these unfair labor practice strikers,and the General Counsel excepted thereto. We findmerit in this exception and shall make the followingadditiontotheTrialExaminer'sRemedy.Accordingly,we shall order that the Respondent,upon application by the striking salesmen, offerthem reinstatement to their former or substantiallyequivalentpositions,withoutprejudice to theirseniority or other rights and privileges, and makethe above-mentioned employees whole for any lossofpay they may suffer as a result of theRespondent'srefusaltoreinstatethemuponapplication.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner asmodified herein and orders that the Respondent,King Chrysler-Plymouth, Inc., Kingston, New York,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as so modified:1.Reletter paragraph 1(e) to 1(g) of the TrialExaminer'sRecommended Order and insert thefollowing as paragraphs 1(e) and 1(f):"(e)Interrogatingemployees concerning theirunionsympathiesinamannerorundercircumstances violative of Section 8(a)(1) of theAct.""(f)Promisingwageincreasestoinduceemployees to abandon their participation in lawfulconcerted activities."2.Add the following as paragraphs 2(b) and 2(c)respectively, the present paragraphs 2(b) and 2(c)and those subsequent thereto being consecutivelyrelettered:"(b)Upon application, offer immediate and fullreinstatementtotheirformerorsubstantiallyequivalentpositions,withoutprejudice to theirseniority or other rights and privileges, to all thosesalesmen who engaged in the strike that began onMarch 22, 1968, and make whole such salesmen forany loss of pay they may suffer as a result of anyrefusal by the Respondent to reinstate them uponapplication.""(c)Notify the above-described employees, ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."3.Insert the following after the last indentedparagraph of the notice:WE WILL NOT question our employeesconcerning theirunionsympathies or attitudes.WE WILL NOT promise wage increases to induceour employees to abandon their participation instrikes or other lawful concerted activity.WE WILL, upon application, offer the salesmenwho engaged in the strike that began on March22,1968; immediate and full reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rightsandprivileges,andwillmaketheabove-mentioned employees whole for any loss ofpay they may suffer as a result of our refusal toreinstate them upon application.WE WILL notify the above-described employeesifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after dischargefrom the Armed Forces.IT IS FURTHER ORDEREDthat the complaint hereinbe, and it hereby is, dismissed insofar as it allegesviolations of the Act not found herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,TrialExaminer-Charges andamended charges having been filed on various datesbetweenMarch25andMay 10, 1968, in theabove-numberedcasesbyLocal445,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called-the Union, on May21,1968,anorderwas issued consolidating theabove-numbered cases and a complaint was issued in saidconsolidated cases alleging that the Respondent KingChrysler-Plymouth, Inc., herein called the Company, hasengaged in and is engaging in unfair labor practicesproscribed by Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, as amended. The complaint, asfurther amended at the hearing, in substance, alleges that:(a) SinceMarch 20, 1968, the Company unlawfully hasrefused to recognize and to bargain collectively with theUnion as the designated representative of the Company'ssalesmen; (b) sinceMarch 22, 1968, the Company hasrefused to pay commissions due to four employees namedin the complaint because they had joined and had assistedtheUnion; (c) by the foregoing and by other conductdescribed in the complaint the Company has interferedwith, restrained, and coerced employees in the exercise ofthe rights guaranteed by Section 7 of the Act; and (d) onMarch 22, 1968, certain employees of the Company wenton strike which strike was caused and was prolonged bythe unfair labor practices on the part of the Company.Respondent by its answer generally denies that it hasengaged in the alleged unfair labor practices. A hearing inthis proceeding was held in Kingston, New York, on June11 and 12, 1968. Thereafter, a brief was filed on behalf of KING CHRYSLER-PLYMOUTHthe General Counsel which has been carefully considered.,Upon 'the entire record in the case, and from myobservation of the witnesses and their demeanor, I makethe following.FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTRespondent,a New Yorkcorporation,sells and servicesnew and used automobiles at its place of business inKingston,New York.In the course and conduct of itsbusiness operations,during the past year,Respondent soldproducts of a gross value in excess of $1,500,000.Duringthe same period,Respondent received goods valued inexcess of$50,000 at its place of business in Kingston,New York,directly from States other than the State ofNew York.Respondent does not deny, and I find, that itisengaged in commercewithinthemeaning of Section2(6) and (7) of the Act.IL THE LABOR ORGANIZATIONINVOLVEDThe Unionisa labor organization within the meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Respondent's Refusal toBargainRespondent operates a new- and used-car dealership inKingston,New York, which was formally opened forbusiness on April 10, 1967. In March of the followingyear the Company's salesmen sought union representation.These self-organizational efforts have been opposed by theRespondent and its conduct in resisting the Union'srepresentation demands gave rise to the events which arealleged herein to constitute violations of the Act.During the times material hereto the Companyemployed six salesmen (Winfield Benoit, LawrenceRanford, Timothy Straight, Charles DuVernoy, DonaldJessup, and Albert Mazziotta), a sales manager, WalterBuckley,andRichardRochford,Respondent'svicepresident and general manager. The salesmen initiated theorganizational effort.One of their number telephoned aunion representative and arranged for a meeting whichwas held on the night of March 15, 1968, at the offices oftheUnion.PresentatthemeetingwereDonaldMacCollam, an -organizer for the Union, Anthony Alecca,business agent and president of the Union, and four of theCompany's salesmenAmong other things that werediscussed at the meeting were the various ways by whichtheUnion could obtain recognition. The salesmenindicated that they believed it would not be desirable toseek an NLRB election and that it would be preferable, ifnecessary, to picket the Company's premises in order tocompel recognition. The meeting ended inconclusively.The salesmen did not make any commitments but saidthat they would contact the union representatives the nextday after they had discussed the matter among themselvesand with the absent salesmen. Before the salesmen left themeeting they took with them union authorization cardsand applications for membership.The next evening MacCollam met with the Company'ssix salesmen at which time, they unanimously agreed to'With his brief General Counsel filed a motion to correct the transcriptof record.No opposition having been filed said motion is hereby granted.533designatetheUnionastheirrepresentativeandMacCollam was given a union authorization card and amembership application signed by each of thesalesmen.2IntheafternoonofMarch 20, 1968, UnionRepresentativesMacCollam and Alecca called uponGeneralManager Rochford at his office. They toldRochford that the Union representedall the salesmen andthat they were asking for recognition as the bargainingagent for the salesmen. This was the first knowledgeRochford had of any organizational interest on the part ofthe salesmen. At the hearing the parties stipulated that theCompany'ssalesmenalone,and apart from all otheremployees, constitute an appropriate collective-bargainingunit.MacCollam placed the six authorization cards andmembershipapplicationson the desk in front ofRochford. The latter indicated there was no need to offerproof of majority saying, "If you say you represent them,there's no reason to lie."' Rochford was askedto sign arecognition agreement but responded that he first wishedto see it in writing. MacCollam thereupon telephoned theUnion's attorney and upon completing the telephone calldictated thewording of a recognition agreement toRochford's secretary.Rochford declined tosign theproposed recognition agreement after it was typedexplaining that he first wished to consult with the otherprincipalsof the Company. MacCollam and Aleccawaited at the Company's premises for Rochford's answer.After they had waited for approximately 1-1/2 hoursRochford told them that he was unable to communicatewith the persons he was seeking to reach. The Union'srepresentatives informed Rochford that they would be intouch with him the next day and then left.On March 21 MacCollam telephoned Rockford andwas informed by Rochford that the latter had beenadvised by the other principals of the Company not tosign the recognition agreement.MacCollam asked whyandRochford responded, "Well, we are not entirelyconvinced that you represent our people." This assertion,however,was inconsistentwith the view Rockfordexpressed the previous day after the union representativeshad left the Company's premises. According to thetestimony of Sales Manager Walter Buckley, Rochfordthen had told him "[t]hat the salesmen wanted to berepresented by a Union." The absence of any reasonable'The authorization cards, in pertinent part, read as followsHereby authorizethe International Brotherhoodof Teamsters, Local445, to representme and, in my behalf,for the purposes of collectivebargaining to negotiate and conclude all agreements in respect to ratesof pay, wages,hours of employment, or other conditions of employmentin accordance with the provisions of the, NationalLaborRelations Act'At somepoint duringthe visitRochford picked up the cards andapplicationforms andinspected themRochfordtestified that he inspectedonly one card,contrary tothe testimony of MacCollam and Alecca thatRochfordinspected all the cards.I credit MacCollam and Alecca and donot creditRochfordin this respect.In giving his testimony as a witness inthis hearing Rochfordwas evasivewhenquestionedby GeneralCounsel; hesought toavoidgiving direct answers to questions asked him by pretendingthat he didnot understand the questions asked or by affecting a poormemory In general,Rochfordimpressedme as being an unreliablewitness. In any event,whetherRochford inspected one card, no card, or Mallthe cardsisunimportant.The authorization cards were present andavailable for Rochford's inspection.If he had anydoubt as towhether theUnion hadcards from a majority of the salesmen or whetherthe cardswhich theyhad were genuinethe opportunitywas conveniently present forhim to satisfy thesedoubts. Thefactthat hedid not question either thenumber of cards the Union claimed to have (the Union'sclaim was thatthey hadcards from all the salesmen)'or their authenticity at a time whenitwould havebeen appropriatefor him toraise such questions suggestsonly thatRochford had no doubtconcerning the Union's representationclaim. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDbasis for the Company's expressed doubt of the Union'smajority claim was further demonstrated when on March22 all six salesmen went on strike and all participated inpicketing the Company's premises. During the morning ofthat day Union Business Agent Alecca went into theCompany's showroom and said to Rochford who wasstanding there, "I understand that your boss does notbelievewe have the majority of employees." Rochfordresponded, "Not the boss, me. I don't believe it." To thisAlecca said, "Well, is there any doubt about it now? Wehave the six men on the picket line." Rochford did notreply to Alecca's last remark.At the hearing Rochford testified that despite the factthat he saw all six salesmen picketing he doubted theUnion's majority because at some time during the strikeDuVernoy, Ranford, and Jessup told him that they wouldrather be selling cars than striking and, in addition, on thefirst or second day of the strike DuVernoy and Jessup toldhim they did not need the strike and that it was somethingthat they had not anticipated, and a day or two thereafterRanfordmade a similar statement. As Rochford'stestimony indicates that these statements were made afterthe strike had begun he could not have relied upon themwhen he informed the union representatives on March 21and 22 that he and/or the Company doubted the Union'smajority. Furthermore, at the time the salesmen made theremarks referred- to by Rochford they were engaged in astrike against the Company and were actively picketing itspremises.The salesmen continued the 'strike and thepicketing for a substantial period of time thereafter. Inthese circumstances, statements by the salesmen to theeffect that they would rather be selling cars than striking,that they did not need a strike, or that they had notplanned upon a strike when they designated the Unionindicate neither that the salesmen had failed to designatethe Union as their representative in the first instance northat they thereafter had repudiated their designations ofthe Union.IdiscreditRochford's testimony that when the unionrepresentatives demanded recognition on behalf of theCompany's salesmen on March 20,' 1968, he doubted theUnion's claim of majority. For reasons stated elsewhere inthisdecision I find that Rochford was not a truthfulwitness.The record is barren of any evidence suggestingany basis for such alleged doubt. Moreover, his conductduringtheMarch20meetingwiththeunionrepresentatives was inconsistent with his later assertion ofdoubt of, majority. Then he specifically stated that he didnot question the union's representative status. His failureto contest the authenticity of the authorization cards whentheywere readily available for his inspection furtherindicates his acceptance of the Union's majority claim. Inaddition,when a recognition agreement was proposed,Rochford requested that it should be reduced to writing,which was done. Although be did not sign the agreementhis refusal was not because he questioned the Union'smajority but only because he first wished to consult withtheother principals of the Company. Not until histelephone conversation with,MacCollam the next day didRochford voice any doubt concerning the Union'smajority. Even then he gave no reason for such doubt. IfonMarch 21 he had any question about the Union'smajority it was assuredly dissipated the next day when allsix salesmen joined in a strike against the Company andactively picketed the Company's premises.Of further significance respecting theCompany'srefusal to recognize the Union are the efforts, discussedmore fully below, made by Rochford and Sales ManagerBuckley onMarch 21 to persuade the salesmen torepudiate their union designations. Such conduct suggeststhat the Company refused to recognize the Union in orderto gain time within which to try to dissipate the Union'smajority.Additionally, theCompany's failure to paycertain commissions to the salesmen, discussed below, inreprisalfortheirstrikeactivityisstillanotherdemonstrationof the Company's' opposition to itsemployees' organizational aspirations.I find that at no relevant time did the Company haveany good-faith doubt concerning the Union's majority. OnMarch 20, 1968, when the Union requested recognition ithad been designated as bargaining representative by alltheemployees in an appropriate unit of salesmen.Respondent's refusal to recognize the Union as suchrepresentative, in the circumstances, constitutes a violationof Section 8(a)(5) and (1) of the Act.'B. Interference, Restraint, and CoercionFollowing the departure of the union representatives onMarch 20, 1968, Plant Manager Rochford and SalesManager Buckley on that day and the next day hadconversations with the salesmen individually during which,according to General Counsel, they made statements orasked questions which infringed upon employees' statutoryrights.Rochford testified that he spoke with the salesmenone at a time and told them that "We had alwaysmaintained an open door policy and that any problem thatany of them had we were always willing to assist them inanyway we could and that I personally had nothingagainst Unions, but because of our size and our intimacy,I saw no reason to deal with a third party."Buckley testified that Rochford spoke to him brieflyabout the union representatives' visit and told him that"the salesmen wanted to be represented by a UnionRochford instructed Buckley to ask the salesmen whattheirgrievanceswere and why they wanted to berepresented by a third party. The next day, March 21,Buckley spoke to each salesman privately and inquired ofthem "[w]hat their problem was, why they wanted to berepresented by a third party."Both Rochford and Buckley in their conversations withthe individual salesmen did more than merely express theirviewsaboutunionrepresentation.Theirremarksconstituted undisguised suggestions to the employees torepudiate the Union as their representative. Additionally,ata time when, the Union had already demandedrecognition and had demonstrated its majority status theysought to persuade the employees to deal individually withmanagement by advising the salesmen that the Company"always maintained an open door policy" and was readyto assist the employees with any "problem" they mighthave. This endeavor to induce the employees to bypass theUnion and to treat directly with management at a timewhen the Company was under an obligation to deal withtheemployees'designatedexclusivebargainingrepresentative tends to undermine the collective-bargainingrelationshipswhich the Act seeks to foster. As theSupremeCourtobserved inMedo Photo SupplyCorporation v. N.L.R.B.,321 U.S. 678, 684, "Bargainingcarried on by the employer directly with the employees,whether a minority or majority, who have not revokedtheirdesignationofabargainingagent,would besubversive of the mode of collective bargaining which the'Easton PackingCompany,171NLRB No 183,InternationalHarvesterCompany,170 NLRB No 134 KING CHRYSLER-PLYMOUTHstatute has ordained..Such conduct is therefore aninterference with the rights guaranteed by Section 7 and aviolation of Section 8(1) of the Act." Accordingly, I findthat by reason of the activities of Rochford and Buckleysummarized above the Respondent has violated Section8(a)(1) of the Act.'GeneralCounsel relies upon certain uncontradictedtestimony by one of thesalesmen,Timothy Straight, asevidence of further violations of Section 8(a)(1) of the Acton the part of Respondent. The first incident about whichStraight testified occurred in the morning of March 21. Inconnection with the sale of a new automobile which hewas trying to negotiate, Straight asked Buckley toappraise the old automobile the customer was offering asa trade-in. Buckley appraised the car at a figure whichStraight considered "a littlelow." Straight did not disputethe figure with Buckleybecause,according to Straight, "Ikind of agreed with him at the time, if we can get it, wemight as well get it right " Later Straight informedBuckley thathe andthe customer were apart by theamount of $50. Buckley asked whether he had made thedeal,and when Straight responded that he had notBuckley answered, "Well, that's the way it's going to befrom now on." According to Straight, prior to theincidentin questionhe had had very few differences withBuckley about appraisals.General Counsel contends in his brief that the foregoingincident constitutes a threat of withdrawal of privilegesand the imposition of more onerous working conditions ifthe Kingston dealership should becomeunionized.He doesnot clearly explicate how the facts support such argument.Presumably,GeneralCounsel infers from Straight'stestimony that Buckley deliberately set a low appraisal forthe trade-in in orderto impede the sale Straight wasnegotiating. Straight's testimony does not support suchinference. First, thereisnoproof that the appraisal fixedby Buckley in fact was low. The evidence is limited merelyto Straight's opinion that he considered the appraisal "alittle low."6 Second, the rather sparse evidence concerningthe incident is hardly sufficient to support the inferencethatGeneral Counsel makes. The Company is in thebusinessof selling cars, it would be abnormal for the salesmanagerdeliberately to obstructsales in orderto deny itssalesmenthe opportunity for earning commissions. Anindefinite statement such as Buckley purportedly made tothe effect, "that's the way it's going to be from now on,"is, in my opinion, insufficient to support a conclusion thatthe Company deliberately was going to reduceits sales inorder to retaliate'against its salesmen 1find, contrary toGeneral Counsel, that the above-described testimony onthe part of Straight does not prove any violation of the'Cactus Petroleum,Inc,134NLRB 1254, 1261, reversed on othergrounds 355 F 2d 755'(C.A 5); StanleyAir Tools,171 NLRB No. 48, secIII,E, 2,of TXD.See alsoAgway Petroleum Corporation,170 NLRBNo. 95.Ido not agree with General Counsel that Buckley's inquiriesconstitutedunlawfulinterrogation.Hisremarks,although in aninterrogatory form, were argumentative rather than questioning.This isreflected by the employees'responses which were affirmative declarationsof position rather than answers to questions.In order to constituteinterrogation which violates Section 8(a)(1) a question must seek to ferretout information concerning union interest, attitudes,or activitiesHereBuckley was not seeking information from the salesmen but rather wastrying to persuade the employees to give up union representationGeneral Counsel contends that testimony by various salesmen concerningtheir conversations with Rochford or Buckley constitute further violationsof Section 8(a)(1).However,such testimony merely corroborated thetestimony of Rochford and Buckley,which I found above evidencedviolations of Section 8(a)(l), and did not furnish proof of additional unfairlabor practices535Act.IntheafternoonofMarch 21, Straight had aconversationwithRochfordduringwhichRochfordmentioned that the Company was seeking managers andthat three of the salesmen,includingStraight,were in linefor such promotions and Rochford expected that theywould be moved up shortly the way the Company wasputting additional dealerships into operation.' Later in thesame afternoon Rochford had another conversation withStraight during which Rochford asked Straight why hebelievedthe salesmenneeded a third party to representthem as his door has always been open. Rochford saidfurther that anytime Straight had a problem Straightcould take it up with him. Rochford also said that it wasimpossible for the sixsalesmento "carry on a strike."Referring to the salesmen'sdesignationof a bargainingrepresentative, Straight testified that Rochford said, "[I]fIwanted to use thepersonaltouch, it's out. If I wanted touse the trucksome evening...borrowing money fromthe Company, would be strictly out also...." Rochfordalsosaidthat salesmen would be permitted to usedemonstratorsonly to discharge companybusiness.Finally,Rochfordsaidthat if Straight thinks there isregimentation now, "wait until the Union gets in here."In these conversations Rochfordwas usingthe carrotand stick tactic to discourage Straight from supporting theUnion. First, Rochford held before Straight the promiseof a promotion. Although in this conversation Rochfordmade no mentionof the Union, because of the timing ofthe conversation, i.e., the day following the Union'sdemand for recognition, and the subsequent conversationwith Straight in the same afternoon, it could not havebeen lost upon Straight that the promotion Rochford wasdanglingbefore him was dependent upon his renunciationof the Union. In the second conversation Rockford madedirect threats of reprisals ^ against the employees if theypersisted in their organizational endeavors.He toldStraight that union representation would be met by thewithdrawal of employees' privileges such as the use ofcompany vehicles and the opportunity to borrow moneyfrom the Company. Rochford also made subtle threatssuch as his remark that the salesmen could not carry on astrike which implied that their persistencein seeking unionrepresentation would lead to a strike. These promises ofbenefits and threats of reprisal made by Rochford todiscourage employees' union activities constitute' violationsof Section8(a)(1).In the evening of March 21 most of the salesmen wereinstructed to turn in their demonstrators contrary to theCompany's normalpractice of permitting the salesmen touse the demonstrators for travel to and from their homesand for other personal, travel. Buckley explained thatabout 2 p in. on that day, March 21, he was informed byRochford_ that the latter had received a telephone callfromMacCollam advising that there would be a picketline in front of the Company's offices the following`Straight also testified that a Mr. Robert Baumont, a wholesaler, "goton the intercom,I imagine with Mr. Buckley I did hear him mention thename.Icould go the other fifty And I don't know what the other replywas on the other end,but when Bob put down the phone,he came out andsaid,`Sorry,Ican'tdo it.'So it blew the deal." Assuming that Straightaccurately testified as to what occurred it remains that he does not knowtowhom Baumont spoke or about what they were speaking Thistestimony does not amount to proof that the trade-in car had been given alow appraisal by Buckley'The previous day, during his meeting with the union representatives,Rochford said that the Company was planning to discharge three salesmen,one of whom was Straight 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDmorning. Buckley spoke separately to three salesmen andtold them not to take the demonstrators when they leftwork that night. Benoit's testimony regarding the incidentsubstantially corroborates Buckley. According to Benoit,about5:30p.m.onMarch 21 Buckley began aconversation by asking, "Why are you doing this to me?"Benoit replied that the men decided we should gettogether to do something to protect our jobs. Buckley thensaid, "Well, you fellows are going on strike tomorrow... .The Company had been very good to you. . . . They letyou use the car for personal reasons. . . . Tonight, whenyou close up, turn in your demonstrator and place thekeys in the car."Mazziotta testified that in the evening of March 21 hewas informed by Straight and DuVernoy_ that Rochfordwas asking the salesmen to turn in their demonstrators.BecauseMazziotta was concerned about transportationhome he asked Rochford whether he was required to turninhis demonstrator.Rochford said, "[A]s long as weweren't using them for work, we would have to leave themat the place." Rochford then continued the conversationby asking why the salesmen needed other representation,why the men cannot come in and see him "on their own,"his door is always open and one should be "man enoughto come in." Rochford then discussed the hardships ofstrikingmentioningthatastrikercannotobtainunemployment insurance benefits for 7 weeks and thatMazziotta should think of his wife and four children.General Counsel contends that the Company instructedthe salesmen to turn in their demonstrators on the nightof March 21 in retaliation for their union activitiesWhilethe testimony kindles a suspicion that such was the case, Ifind that the fact has not been proved by a preponderanceoftheevidenceparticularlybecauseofBuckley'stestimony, corroborated by Benoit, that the instructionswere issued because of the Company's belief that therewould be a salesmen's strike the next day, which in factdid occur.C. The StrikeOn Friday morning, March 22, Union President Aleccawas waiting outside the Company's premises when Benoit,Mazziotta, and Straight arrived..Alecca informed the menthat nothing was happening, presumably referring to theUnion's request for recognition. He then distributed picketsigns to them and established a picket line. The othersalesmen asthey came to work joined the strike andparticipated in the picketing. The strikeis still inprogressalthough picketing was discontinued on April 22, 1968.8General Counsel requests a declaration in this case thatthe strike of the salesmen is an unfair labor practicestrike. I so find as the Company's unlawful refusal torecognize and to bargain collectively wtih the Union wasthe immediate cause of the strike and is responsible for itsprolongation.'Aleccatestified thaton April 22,1968,he had conversations withrepresentativesof the Companylooking towards the reinstatement of thestrikers and the discontinuanceof the strikeHowever, whenhe spoke toBenoit and Mazziotta about thesubject theyrefused to abandon the strikeand return to work.He did not consult the other four salesmen because,accordingtoAlecca,Jessup was no longer around;Straight had acceptedtemporary employment elsewhere,DuVernoyhad already returned towork;,and Ranford had sent word that he had another jobD. The Strike by theMechanicsIn the morning of March 25, 1968, all eight mechanicsthen employed by the Company left the premises together.During their coffeebreak, which preceded the walkout, themechanics,who previously had been talking amongthemselves about joining the Union, decided that this wasthe time "instead of talking to do what we planned on."As they were leaving, Fred Kelsey, one of the mechanics,toldServiceManager Joseph Dodd that "they werewalking out to join the Union." The mechanics then metwith a union representative, Joe Amato, in a tavern andall eight signed union authorization cards. The mechanicsreturned to the Company's premises and began picketing.General Counsel does not contend that during any timerelevantheretotheUnionwasthestatutorycollective-bargainingrepresentativeof the mechanics.There is no evidence of any demands having been madeupon the Company on behalf of the mechanics as a groupand no direct evidence as to why the mechanics went onstrike.Although the strike of the mechanics began afterthe salesmen's strike there is no evidence that themechanics struck in support of the salesmen or otherwisemade common cause with the salesmen.All the mechanics except Anton Refrigier have returnedto work and in each case at a higher salary than he waspaid before the strike. General Counsel contends that theincrease given to Donald O'Connor, one of the mechanics,and the conversations had with him preceding his returnto work constitute violations of Section 8(a)(1) of the Act.In respect to the abandonment of the strike by themechanics the evidence shows.Frank Banks returned to work on March 27 afterapplying to Rochford for reinstatement. Banks' weeklysalary was increased from $92 to $100. Two weeks laterHaroldQuick requested reinstatement and returned towork after reaching an agreement with Rochford for anincrease in his hourly rate from $2.25 to $2.50. Likewise,Edward Krum requested reinstatement and returned towork on April 8 after having negotiated a wage increasefor himself with Rochford.Anton Refrigier testified that during the second week ofthe strike he had a conversation with Service Manager JoeDodd when he went into the shop to pick up his tools.Dodd suggested that he should see Rochford and that hemight be able to get his job back. During the conversationDodd said that the men were probably wasting their timewith the Union because he did not think the Union"would help." About a week later Dodd again suggestedto Refrigier that he speak to Rochford about returning towork. However, Refrigier did not return to work.Finally,Donald O'Connor testified that while he wason strike, every now and then, Dodd asked him whetherhe was ready to return to work. On one occasion DoddtoldO'Connor that Rochford had made a good offer toFred Kelsey and if O'Connor would talk to Rochford,Rochford would give him a good deal also. O'Connorfurther testified that about April 19 Dodd again askedhim to return to work. O'Connor refused with thecomment that he probably would be dismissed anyway. Afew minutes later Rochford appeared and told O'Connorthat if he returned to work and did a good job he wouldnot have to worry about being dismissed. Later in thesame afternoon Rochford told O'Connor that if he wasready to go back to work he would get more money. Theincreasementioned was $15 per week. O'Connor answeredthathewould think it over. Ultimately O'Connoraccepted the offer and returned to work. KING CHRYSLER-PLYMOUTHGeneralCounsel argues that "although the serviceemployees were not in the salesmen'sunit,theywereengagedwith the salesmen in the Union's concertedpicketing of Respondent. Respondent was a single-locationauto agency, and, in these circumstances, its unlawfulconduct with one classification cannot be isolated from theother. In the context of its course of unlawful conduct, itsoffer and grant of a wage increase to O'Connor to inducehim to abandon the strike and picketing, constituted acalculated effort to undermine and discredit the concertedunion action, in violation of Section 8(a)(1)."Iam not persuaded by General Counsel's argument. Itislargelystructuredonassumptionswhichhaveinsubstantial record support. General Counsel first statesthat the mechanics "were engaged with the salesmen intheUnion's concerted picketing of Respondent." Thisassertion is gratuitous; it is based on nothing more thanthe fact that the mechanics were picketing at the sametime as were the salesmen. Such fact does not prove thatthepicketingby the mechanics was related to thepicketing by the salesmen. Although the mechanics carriedthe same Local 445 signs as did the salesmen, there is noevidence that the picketing by the mechanics wascoordinated with the picketing by the salesmen or that anyattempt was made to represent the two groups as beinginvolved in a joint strike. Furthermore., there is noevidence that the mechanics went on strike in aid of thesalesmen's strike, that the mechanics had indicated anysupport or sympathy for the objectives being pursued bythe salesmen, or that the mechanics had in any wayassociated themselves with the salesmen's cause.' As allthemechanics but one returned to work while thesalesmen's strike was still in progress the reasonableinference is that the mechanics struck to achieve their ownobjectives and not to support the salesmen. Except for thecoincidence that both groups were picketing at the sametime, there is no proof that the mechanics "were engagedwith the salesmen in the Union's concerted picketing ofRespondent."General Counsel's second point is that Respondent's"unlawful conductwithone classification cannot beisolated from the other." As a general proposition thisstatement is true, but General Counsel does not explain itsapplicability to this case. If by this statement GeneralCounsel intends to say that it may be presumed thatRespondent's unlawful treatment of the salesmen had acoercive impact upon the mechanics, he does not furtherexplain the bearing such presumption has upon the issueunder consideration." He argues that the increase whichRespondent gave to O'Connor to induce him to abandonthe strikewas unlawful because "in the context of[Respondent's] course of unlawful conduct" (presumablyreferring to Respondent's activities involving the salesmen)itconstituted"a calculated effort to undermine anddiscredit the concerted union action." I am uncertain towhatGeneralCounsel refers by the expression "theconcerted union action." If the phrase is intended to referto the strike and to the picketing by the -mechanics, hedoes not explain why the increase given to O'Connorshould be treated differently than the increases given to'Althoughall the mechanics had signed union authorization cards andAlecca testified that onMarch 25 he told Rochfordthat the Unionrepresentedthe mechanics,the complaint does not allege that at any timematerialheretotheUnion was the statutoryrepresentativeof themechanics and, at the hearing andin his brief, General Counsel specificallyhas affirmedthat he is not making any such contentionThus, for thepurposes of this proceedingthe Companywas underno duty torecognizeor to bargainwith the Union on behalf ofthe mechanics.5 37the other mechanics which General Counsel does notcontend were unlawful. Just as in the case of O'Connor,Quick and Krum did not abandon the strike until theywere first offered increases. If the phrase is intended torefer to the strike by the salesmen, General Counsel doesnot explain how the solicitation of O'Connor, one of themechanics, to return to work tended "to undermine anddiscredit" the "concerted union action," that is, thesalesmen's strike. To the contrary, it would seem that theCompany's purpose in soliciting its mechanics to return towork was the normal desire of an employer whoseoperations have been interrupted by a strike to settle thestrike and to resume work rather than to "undermine anddiscredit" the salesmen's strike. The evidence here doesnot show a sufficientnexusbetween the Company'sunlawful conduct and the inducement offered O'Connor toabandon the strike to support a finding that the increasegiven to O'Connor "constituted an integral part of apattern of illegal opposition to the purposes of the Act""and thus was unlawful.' 2More importantly, General Counsel ignores completelythe question of what course of action was available toRespondent to effect a settlement of the mechanic's strike.The mechanics had no statutory representative. Althoughtheir strike was a concerted activity the mechanics tookno other collective action. Neither before nor during thestrike were any demands on behalf of the mechanics as agrouppresentedtotheRespondent.They did notdesignateaspokesmanforthemselves. , Inthesecircumstances the only practical way the Respondentcould initiate settlement efforts was to approach and todealwith the mechanics individually. Actually, in thiscase, the initiative was taken by some of the mechanicswho first requested reinstatement. In the absence of astatutory representative the Company had a right to treatwiththestrikingmechanics individually."GeneralCounsel inferentially acknowledges that the Respondentwas privileged to bargain with the mechanics individuallyand was under no obligation to deal with the Union ontheir behalf because, except for the case of O'Connor,General Counsel does not contend that the increases whichthe Company negotiated with and gave to the mechanicswho returned to work were unlawfulWhy then is the caseof O'Connor any different. Except by talking with themechanics, Respondent had no way of ascertaining whythey were on strike and what it could do to settle thestrike.Respondent'sexperienceswithsome of themechanics such as Banks, Quick, and Krum undoubtedlysuggested that the mechanics had struck to obtain higherwages. By offering O'Connor a wage increase Respondent,in effect, was capitulating to his demand as Respondenthad already done in the cases of other mechanics who hadreturned to work Respondent in giving increases to themechanics was not bypassing the Union because theUnion was not their collective bargaining representative."The gist of General Counsel'sargument seems to be that but forRespondent'sother unfair labor practices the wage increase given toO'Connor to induce him to abandon the strike and to return to workwould be lawful.However, General Counsel does not explain why or howtheunfair labor practices which directly affected only the salesmenoperated to change the increase given to O'Connor from a lawful act to anunlawful act."SeeI Spiewak & Sons, 71NLRB 770, 772, enfd. as modified 179 F 2d695 (C A. 3),"SeeW T.RawleighCompany,90 NLRB 1924, 1925-26, enfd. asmodified 190 F.2d 832 (C.A. 7);Hornick Building Block Co.,148 NLRB1231, 1237.W. I . C a s e C o m p a n y v. N.L.R.B,321U S 332, 336-337;InsularChemical Corporation,128 NLRB 93, 101. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwouldseemthat the mechanics had succeeded in theirindividual strike objectives. I do not perceive any merit toGeneral Counsel's thesis that, under the facts in this case,where therewas nostatutory representative for thestrikingmechanics; it was lawful for the Company toaccede to the strike demands of the mechanics whoinitiated reinstatement negotiations but it was unlawful fortheCompany to bargain with O'Connor' about hisreinstatement.Contrary to General Counsel, I find thatthe increase offered to O'Connor to induce him toabandon the strike was not an unfair labor practice.14E. Refusal to PayCommissionsto Striking SalesmenDuring the times relevant hereto the Company paid itssalesmenon the basis of a small salary plus a commissionfor each car sold by them. The commission is paid on theFriday following the day on which the automobile isdelivered to the purchaser. Four salesmen,WinfieldBenoit,Albert Mazziotta, Lawrence Ranford, and CharlesStraight had made sales of automobiles prior to March22, 1968, but were not paid commissions for such salesbecause the cars were delivered while they were on strike.According to GeneralManager Richard Rochford asalesmandoes not earna commissionfor a sale made byhim unless he is "present to deliver the car" to thepurchaser.'s Rochford was corroborated by Sales ManagerWalter Buckley who testified that the practice of theCompany with regard to the payment of commissions tosalesmenisthat in order to earn a commission thesalesman "has to sell the car and deliver the car. Whenthe car is delivered and the money is in the office, they'llbe paid for it." "We never pay.until the car isdelivered.The people may cancel." The explanation forthepractice according to Buckley, is that "the mostimportant factor in selling the car is the delivery, to letthe people know you are the selling salesman and if youwant to do repeated business, this is what you want toimbed in their minds. It's to their advantage that you aredelivering the car."16 Benoit testified that the Company"did frown upon the salesman making the sale and notmaking the delivery because that's not considered goodbusiness.Salesmanshouldbe there at the time ofdelivery."Mazziota also testified that the Companywanted the salesmen to deliver the cars sold by thembecauseitwas good business to see that the customerswere properly taken care of. However, contrary toRochford and Buckley, Benoit testified that "there hasnever been a policythat a salesmanwould not be paid ifhe wasn't there at the time of delivery." Neither Rochfordnor Buckley testified that any salesman was informed thathe would not be paid acommissionif he was not presentto deliver the car to the purchaser nor is there evidence ofany communication whether written or oral to the"The cases citedby GeneralCounsel inhis brief are inappositeTheapplicable rule is summarizedby theBoardinFamilyBargainCenters,Inc.,160NLRB816, fn. 1, as follows(W)e disavow any possibleimplicationthat directdealing or bargainingwith employees who are not representedby a collective-bargainmgrepresentative is necessarilyviolativeof Section 8(a)(1) of the Act.However, where such direct dealing is undertakenfor the purpose ofencouraging employeesto reject unionrepresentationand involves thepromisingand granting ofbenefits.itrestrains,coerces,andinterfereswith employees'exerciseof Section 7 rights and thereforeviolates Section8(a)(1) of the Act.See alsoWebb WheelDivision,121NLRB 1410,1411,GeneralElectricCompany v. N.L.R.B.,400 F.2d 713 (C.A. 5).salesmen to such effect. Rochford testified that prior tothe strike no salesman had been denied a commissionbecause he did not deliver the car sold by him. Accordingto Rochford, if a salesman is unable to deliver a car soldby him normally he makes arrangements with anothersalesman to attend to the delivery for him. Sucharrangementsmay involve splitting the commission.However, these arrangements are made by the salesmenthemselves and do not involve the management of theCompany. The salesmen who testified about the subjectgenerally corroborated Rochford that it was their practice,ifunable to deliver the car sold by them, to makearrangements with another salesman to attend to thedelivery for them and on occasion they would arrange forsplitting the commission.The testimony of Rochford and Buckley show that theCompany paid full commissions to a salesman, TomKearney, who voluntarily quit its employ for sales madebyKearney before he left but where the cars weredelivered after his employment terminated.I do not credit the testimony of Rochford and Buckleythat the practice and policy of the Company was to denycommissions to salesmen who were not present to deliverthe cars sold by them. There is no evidence that suchpractice or policy had ever been communicated to thesalesmen and, indicating the contrary, prior to the strike,no salesman had ever been denied his commission becausehe was not present when delivery of the car was made. Ifind,contrary to Respondent, that the four salesmennamed in the complaint were denied commissions by theCompany in retaliation for having designated the Unionas their collective-bargaining representative and for havingengaged in a strike against the Company. Respondent'swithholding commissions from the salesmen in suchcircumstances constitute violations of Section 8(a)(1) and(3) of the Act.N.L.R.B. v. Great Dane Trailers, Inc.,388U.S. 26.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent unlawfully refusedto pay commissions to Winfield Benoit, Albert Mazziotta,Lawrence Ranford, and Charles Straight with respect to"When questioned further about the subject Rochford testified that toearn the commission the salesmanhad "to be physically present andworking"at the time of the delivery"In connection with the delivery of a car Buckley explained that thesalesman has certain duties to perform in addition to accepting paymentfor the car.He must transfer the license plates,see that luggage from thecar being traded in, if there is a trade-in,isremoved,dispose of anyproblems that might arise such as a discrepancy in extra equipmentbetween what was ordered by the customer and what was installed in thecar at the factory, and fill out such papers as are required KING CHRYSLER-PLYMOUTHcars sold by them prior to the strike which began onMarch 22, 1968, but which were delivered to thecustomers during the strike, I shall recommend that theRespondent pay to each of them the full commission dueto him for each such sale plus interest thereon at the rateof 6 percent per annum from the date on which thecommission became payable.Having found that the Respondent unlawfully hasrefused to bargain collectively with the Union, I shallrecommend that it be ordered to bargain collectively withtheUnion, upon request, with respect to rates of pay,wages, hours of employment, and other conditions ofemployment for the employees in the appropriate unitdescribedbelow and, if an understanding is reached,embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following-CONCLUSIONS OF LAW1.All salesmen employed by Respondent at itsKingston,New York, dealership, excluding all shopemployees, office clerical employees, and all professionalemployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.2.At all times since March 16, 1968, Local 445,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, has been theexclusive collective-bargaining representativewithin themeaning of Section 9(a) of the Act of the employees inthe above-described unit.3.SinceMarch 20, 1968, by failing and refusing torecognizetheUnionassuchexclusivecollective-bargaining representative and by failing andrefusing to bargain in good faith with the Union as thecollective-bargainingrepresentativeofRespondent'semployees in the aforesaid appropriate unit with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act4. Since March 22, 1968, by refusing and failing to paytoWinfield Benoit, Albert Mazziotta, Lawrence Ranford,and Charles Straight commissions earned by them becausetheywere engaged in a strike against the Company,Respondent has discriminated against employees todiscouragemembership in the Union, and thereby hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.5.By the foregoing conduct, Respondent has interferedwith, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act, and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.6.By seeking to induce employees to bypass the Unionand treat directly with management at a time when theRespondent was under an obligation to deal with theemployees' designated exclusive bargaining representative,Respondent, sinceMarch 21, 1968, has interfered withand restrained employees in the exercise of the rightsguaranteed by Section 7 of the Act and thereby hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.By promising employees benefits and threateningthem with reprisals in order to discourage their supportand affiliation with the Union, Respondent, since March21, 1968, has engaged in and is engaging in unfair labor539practices within the meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.9.The strike by Respondent's salesmen which began onMarch 22, 1968, was caused by and has been prolongedby Respondent's unfair labor practices.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, and pursuantto Section 10(c) of the Act, I hereby recommend thatKingChrysler-Plymouth,Inc.,itsofficers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local 445,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, as the exclusivecollective-bargaining representative of its employees in thefollowing appropriate unit:All salesmen employed by King Chrysler-Plymouth,Inc.,atitsKingston dealership, excluding all shopemployees, office clerical employees, and all professionalemployees, guards and supervisors as defined in the Act.(b)Discouraging membership in any labor organizationof its employees by discriminating against any employeesin regard to the payment of commissions earned by themor in regard to any other term or condition of theiremployment.(c)Offering to deal directly with employees in disregardof the employees' duly chosen bargaining representative.(d)Making promises of promotions or of other benefitsor threats to withdraw privileges or threats of otherreprisals to employees in order to discourage their supportof or affiliation with the above-named Union or any otherlabor organization.(e)In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, to form, join, or assist theabove-named Union, or any other labor organization, tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any or all such activities.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, bargain collectively concerning ratesof pay, wages, hours of employment, and other terms andconditions of employment with Local 445, InternationalBrotherhood of Teamsters, Chauffeurs,WarehousemenandHelpersofAmerica,astheexclusivecollective-bargaining representative of all the employees inthe appropriate unit described above and, if an agreementis reached, embody it in a signed contract.(b)Make whole Winfield Benoit, Albert Mazziotta,Lawrence Ranford, and Charles Straight in the mannerset forth in the section of this Decision entitled "TheRemedy" for the commissions which were not paid tothem because of Respondent's discrimination againstthem.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all salesrecordsand other records necessary to analyze theamounts due under the terms of this RecommendedOrder.(d) Post at its premises in Kingston, New York, copies 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the attached notice marked "Appendix."" Copies ofsaid notice, on forms provided by the Regional Directorfor Region 3, after being duly signed by its representative,shall be posted by Respondent, immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for Region 3, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.18"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt ofAppeals, the words "a Decree oftheUnitedStates Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modifiedto read "Notifysaid Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL, upon request, bargain collectively withLocal 445, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, asexclusive representative of all employees in the unitdescribed below, with respect to wages, hours, andotherworking conditions and, if an understanding isreached,embody it in a signed contract. Theappropriate unit is:-AllsalesmenemployedbyKingChrysler-Plymouth, Inc , at its Kingston dealership,excludingallshopemployees,officeclericalemployees, and all professional employees, guardsand supervisors as defined in the Act.WE WILL NOT discourage membership in theabove-named Union, or,any other labor organization ofour employees, by discriminating against any of ouremployees in regard to the payment of commissionsearned by them or in regard to any other term orcondition of their employment.WE WILL NOT offer to deal directly with employeesin disregard of the employees' duly chosen bargainingrepresentative.WE WILL NOT promise employees benefits orthreaten employees with reprisals to discourage theirsupport of or affiliation with the above-named Union orany other labor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir right to self-organization, to form, join, or assisttheabove-namedUnionoranyotherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing, to engage inconcertedactivitiesfor the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL pay to Winfield Benoit, Albert Mazziotta,LawrenceRanford,andCharlesStraightthecommissions earned by them but which were not paidto them because they were engaged in a strike at thetime said commissions became due and payable withinterest thereon at the rate of 6 percent per annum.KINGCHRYSLER-PLYMOUTH,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Fourth Floor,The 120 Building, 120 Delaware Avenue, Buffalo, NewYork 14202, Telephone 842-3100.